SHARE PURCHASE AND SALE AGREEMENT April 21, 2010 SHARE PURCHASE AND SALE AGREEMENT THIS SHARE PURCHASE AND SALE AGREEMENT (the “Agreement”), dated the 21st day of April, 2010, is entered into by and among Alchemical Capital Corp., a Florida corporation (the “Company”), Advanced Water Technologies, Inc. (the “Purchaser”), Willowhuasca Wellness, Inc., a Florida corporation, and Narayan Capital Funding Corp., a Florida corporation (each a “Seller” and collectively, the “Sellers”). WHEREAS, the Purchaser desire to purchase an aggregate of 2,970,000 shares (the “Shares”) of common stock, no par value per share (the “Common Stock”), of the Company from the Sellers, which constitutes 99% of the issued and outstanding shares of Common Stock of the Company, and the Sellers severally desire to sell the Shares to the Purchaser, in consideration for payment of the Purchase Price (as defined below) by the Purchaser to Sellers; WHEREAS, the Sellers are the only shareholders of the Company; NOW, THEREFORE, in consideration of the premises and the mutual covenants, representations and warranties contained herein, the parties hereto do hereby agree as follows: 1.TRANSFER OF SHARES, CONSIDERATION AND OTHER MATTERS. 1.1Transfer of Shares.
